Citation Nr: 1516927	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from November 1986 to January 2003.

This matter is on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over the appeal is currently with the RO in Roanoke, Virginia.   

This appeal was remanded by the Board in March 2010, July 2012 and July 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

A disorder to either of the Veteran's knees was not shown during any period of active duty, or any active or inactive duty for training and her current bilateral knee disorder is unrelated to any period of active duty service, or any period of active or inactive duty for training. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran is seeking service connection for a bilateral knee disorder, both injuries she claims occurred during a drill weekend when falling down the stairs.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis of the knees, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

The Veteran may also be eligible for benefits based on any period of reserve active duty for training (ACDUTRA) where she was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty foe training (INACDUTRA) where she was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2014); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records from the Veteran's first period of active duty service from February 1977 to December 1981 do not reflect complaints of, treatment for, or a diagnosis related to a disorder to either knee.  Significantly, the Veteran's first separation physical examination in July 1981 fails to document any complaints of or observed symptoms related a disorder to either knee.  Indeed, she has not asserted that any such injury occurred or that any knee symptoms were present during this period of active duty.  

The first indication of a knee disorder of any kind is from August 1982 (between her periods of active duty service) where the Veteran stated that she experienced a "pop" in her left knee and experienced swelling shortly thereafter.  She was ultimately diagnosed with a tear to the left medial meniscus with also a "probable" tear to the anterior cruciate ligament, and underwent a partial medial meniscectomy in September 1982.  

While she has asserted that this injury occurred during a period of ACDUTRA, following extensive development, there is nothing in the evidence of record to indicate that this was the case.  There are no Reserve treatment records to indicate as much, nor did she indicate such an occurrence at the time.  

In any event, even if the Board assumes this happened in ACDUTRA, after receiving treatment for her left knee injury in 1982, the available treatment records reflect that the Veteran's recovery was complete and did not result in any chronic residuals.  This is exemplified by the fact that, during a physical examination in May 1986 (which was conducted prior to reentering active duty), she characterized her prior left knee history as "minor knee surgery," and that there were no current chronic symptoms, providing factual evidence against her own claim. 

Additionally, an injury to her right knee was not noted in any treatment record the time she left active duty in 1981 to when she reentered active duty in 1986.  Therefore, the Board must conclude that, despite her prior injury, effectively no knee disorders were present by the time she reentered active duty in November 1986.  

Next, as for any potential knee pathology the Veteran may have experienced during her next period of active duty from November 1986 to January 2003, the service treatment records do reflect that she received treatment on a few occasions, but that none of them appeared to represent an injury resulting in a chronic disorder.  

For example, in August 1990, she was seen for a right knee injury, but there was no actual injury to the knee was clinically observed.  Moreover, in May 2002, she was seen for a "knot" on her right knee that the result of a fall the previous week.  However, the diagnosis was limited to a contusion, and there was no indication of an injury to the knee itself.  In fact, in both cases, physical evaluations performed later on did not list any knee disorders.  

Significantly, at her separation physical examination in May 2002, no knee disorders were mentioned.  Therefore, there was no indication of an actual knee injury to either knee during her second period of active duty service.  

The post-service evidence since 2002 does also not reflect symptoms related to a knee disorder for many years after the Veteran left active duty service.  Specifically, the first indication of a current knee disorder was not until the time she filed her claim for benefits in June 2005.  However, the first clinical indication of a knee disorder was not until January 2008, where MRIs of the knees reflected tears to the menisci of both knees, as well as bilateral chondromalacia patella.  The Board emphasizes that she filed her claim for benefits approximately 3 years after she left active duty, and an actual disorder was not clinically identified until approximately 5 years after the fact.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Veteran is competent to discuss the nature of some disorders despite her status as a lay person.  However, she is not competent diagnose actual pathological disorders to the knees, as they may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Although she may not generally make medical conclusions, the Veteran is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not accurate.  Specifically, although the Veteran stated that both of her knees were injured during her reserve service, there is no evidence to corroborate this and, in any event, she specifically denied any knee symptoms when she reentered active duty in 1986. 
Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite her contentions to the contrary.  

Specifically the Board places significant value on the opinions of a number of VA examiners who have evaluated the Veteran's symptoms.  At the first, in October 2011, she stated that she began experiencing pain during active duty in the 1970's but acknowledged that there was no actual injury until after this period of active duty had ended.  After a physical examination, the VA examiner diagnosed bilateral degenerative joint disease in the knees, but opined that this was less likely than not related to active duty service.  In providing this opinion, the VA examiner noted that there was no clinical evidence of an injury to either knee during either period of active duty service.  

At a second VA examination in August 2012, the Veteran stated that she was treated for a bilateral knee sprain while in service, although this is not corroborated in the record, and was placed on a limited duty profile for three months.  An MRI of the left knee revealed degenerative changes.  However, this examiner also opined that it was less likely than not that the Veteran's knee disorder was related to her active duty service.  As was the case before, this examiner also observed that, while there was a knee injury between the Veteran's periods of active duty service, there was no indication of any knee pathology to suggest that she reinjured either knee.  

In January 2013, a VA examiner provided an addendum opinion noting that, while the Veteran complained of a bilateral knee strain in the 1970's, as well as one in 1990, these were effective tissue injuries that resolve after 6 to 8 weeks.  This same examiner provided another opinion in September 2014 reaffirming that the knee injuries the Veteran experienced during active duty were consistently soft tissue injuries that were not precursors to a more permanent disorder.  

Given these opinions, the Board also concludes that it the Veteran's bilateral knee disorder was less likely than not related to her two periods of active duty.  Moreover, the Board finds that these examinations are collectively adequate for evaluation purposes.  Specifically, the examined reviewed the claims file, interviewed the Veteran and, as necessary, conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.

In adjudicating this appeal, the Board has also considered the statements made by the Veteran relating her bilateral knee disorder to her active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of knee disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because knee joint disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's bilateral knee disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing her of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for a bilateral knee disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


